Per Curiam. John Finn and Don Elliott have filed an original action in this Court challenging the sufficiency of the statewide initiative providing for the “Lottery Amendment.” They ask that the matter be treated as a preferential cause and be tried at once. The respondent, W.J. “Bill” McCuen, Secretary of State, asks that the action be dismissed as untimely. We order an expedited briefing schedule with the parties being directed to brief both the dismissal motion and the merits of the case. Marcus Holbrook has filed a motion for leave to intervene. His motion is granted. Robert G. Walker, Winfred W. Batch, and Clarence J. Rice have filed a motion for leave to intervene; Their motion is granted.